*123OPINION
By J. J. P. CORRIGAN J.
Defendant moved for a court order requiring plaintiff to be examined by Dr. Joseph E. Brown. Plaintiff objected to an examination by Dr. Joseph E. Brown but agreed to be examined by any other doctor designated by the Court or the defendant. Oral hearing was had- on plaintiff’s objection to Dr. Joseph E. Brown at which time Dr. Brown testified, and was cross-examined by plaintiff’s counsel, together with other witnesses.
The Court has had the advantage of this testimony, with statements of counsel, affidavit of counsel for defendant, and briefs from both sides. Upon consideration the Court finds that Dr. Joseph E. Brown is an eminently qualified orthopedic surgeon, certified by the American Board of Orthopedic Surgery, with an extensive practice in the Cleveland area in this specialty. The Court further finds that Dr. Joseph E. Brown stands very highly in the medical profession for his competence and ability as an orthopedic surgeon and that about 75% of his new patients are referred to him by other doctors. The Court further finds that Dr. Joseph E. Brown has an excellent reputation for truth and veracity.
Upon further consideration of everything before the Court in this matter, the Court finds that Dr. Joseph E. Brown is highly qualified by training and experience to make the physical examination concerning the injuries of the plaintiff alleged in the petition.
•The Court finds that such physical examination should be made at a reasonable time and place, taking into consideration the convenience of the plaintiff and Dr. Joseph E. Brown, before November 23, 1959.
A journal entry will be prepared in accordance with the foregoing.